Citation Nr: 1604801	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the right knee.

2. Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a travel board hearing in November 2015 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The Veteran's claims for service connection for posttraumatic stress disorder and a right wrist strain were granted in February 2012, and therefore are not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has degenerative joint disease of the right knee that began during active service or is related to an incident of service.


CONCLUSION OF LAW

Degenerative joint disease of the right knee was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Upon entry and exit examinations in service, the Veteran's knee was marked as normal.  In multiple lay statements, including at his November 2015 hearing, the Veteran indicated that he injured himself in service as a gunner, when a tank he was riding on turned suddenly in response to an attack, and he was thrown off.  The Veteran testified that during the attack he made multiple attempts to remount the tank, but kept falling off, landing on his back and knees.  He also testified that he did not receive medical treatment because he was not aware of the injury at the time due to adrenaline.  The Veteran's DD Form 214 supports the Veteran's testimony, in that it notes that the Veteran served in combat as an armor reconnaissance specialist during the Vietnam War.

The Veteran has a current condition of degenerative arthritis of the right knee.  In November 2001, the Veteran underwent diagnostic arthroscopic surgery on his knee.  The arthroscopy revealed degenerative changes to the knee, including some chondromalacia, with intact medial and lateral menisci.  Following, the arthroscopy, the Veteran had physical therapy.  In a November 2001 patient medical history form for physical therapy, the Veteran noted that his current problem began in September 2001, "while finishing concrete on [his] knees," when he heard a pop and felt a sharp pain.  June 2002 a private doctor found that the Veteran had decreased range of motion in his knee and decreased strength in his right quadriceps muscles.  In an October 2009 treatment record for the Veteran's psychiatric condition, it was noted that the Veteran used a brace on both knees to assist in walking.  In January 2010, the Veteran's treatment records noted that he was experiencing right knee pain at a level of eight on a ten-point scale.  A VA examination in November 2011 diagnosed the Veteran with degenerative joint disease of the right knee, post-meniscectomy.  In December 2013, the Veteran underwent another right knee arthroscopy.  By November 2015, the Veteran was receiving regular cortisone injections in his knees.

At the Veteran's November 2011 VA examination, the examiner opined that the Veteran's knee condition was less likely than not caused by or as a result of a knee injury during combat.  As reasoning, the examiner noted that the Veteran's service treatment records were silent for treatment of a right knee condition, and that private medical records documented a right meniscal injury in a work-related trauma.  However, the examiner also noted that the Veteran's right knee injury was possible as described by the nature of combat injuries, and that combat scenarios have been conceded.

At his hearing, the Veteran competently and credibly testified that he did not seek medical attention for his injuries because he did not notice them at the time of the incident.  In an August 2008 treatment record, he indicated that at nineteen years old, "at that time in life you are superhuman and you disregard the pain," noting also that "people are shooting at you[;] at the time you don't feel pain [because] you're only concentrating on not getting killed," and that he only noticed these injuries over time.  At his hearing, he also competently and credibly testified that he felt knee aches "here and there" during the rest of his time in service.  

Additionally, although the Veteran's physical therapy records note sudden pain while on his knees at work as the onset of treatment, the November 2001 arthroscopy noted degenerative changes to the knee.  "Degeneration," is typically defined as "deterioration" or "change from a higher to a lower form." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1896 (32d ed. 2012).  The Mayo Clinic describes osteoarthritis as occurring "when the protective cartilage on the ends of your bones wears down over time."  Osteoarthritis Definition, Mayo Clinic, (lasted visited January 6, 2016), http://www.mayoclinic.org/diseases-conditions/osteoarthritis/basics/definition/con-20014749?_ga=1.76514582.
2062131175.1440103132; see also Greyzck v. West, 12 Vet. App. 288, 291 (1999) ("the term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease") (citing STEDMAN'S MEDICAL DICTIONARY 1267 (26th ed. 1995)).  As osteoarthritis, or degenerative joint disease, is a gradual process, it seems unlikely that the onset of the Veteran's degenerative knee condition, first discovered in September 2001, would have caused degenerative changes by the November 2001 arthroscopy.

The conclusion of the VA examiner stands in equipoise with his own evidence that the Veteran's knee injury likely occurred in service, the Veteran's competent, credible testimony that he did not seek medical attention during service because he did not notice anything was significantly wrong, his competent, credible testimony of knee pain throughout the rest of service, and his November 2001 arthroscopy showing degenerative changes.  Service connection is warranted in this case.  Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). Service connection for arthritis of the right knee is granted. 

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

 Service connection for degenerative joint disease of the right knee is granted.


REMAND

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015).  To rebut the presumption of soundness the burden is on VA to satisfy a two-prong test by showing ". . . by clear and unmistakable evidence both that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service."  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

VA may rebut the second prong of the presumption of soundness ". . . through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

The ". . . presumption of soundness strongly favors the conclusion that any occurrence of injury or disease during service establishes that the in-service medical problems were incurred in the line of duty . . ." but ". . . it does not necessarily follow, however, that an unrebutted presumption of soundness will lead to service connection for the disease or injury," as the appellant still has to demonstrate a current disability and a nexus between her current disability and the injury or disease in service.  Id. at 236.

Though the Veteran's Report of Medical History upon entrance noted a back strain three years prior to enlistment, his entrance exam did not notice a problem with the Veteran's back.  Therefore, the presumption of soundness is triggered.  The Veteran's mere statement that he had a back strain three years prior to service is not enough to overcome the presumption of soundness; therefore, the Board must treat the Veteran's condition as if it occurred in service.  The November 2011 VA examination only addressed the question of aggravation, which is not at issue in this case.  Accordingly, due to the presumption of the Veteran's soundness upon entry into service, the VA examiner must address the question of direct service connection for the Veteran's degenerative disc disease.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to the examiner who conducted the Veteran's November 2011 VA examination, or, if he is not available, to a new examiner who is qualified to give an opinion on the Veteran's degenerative disc disease, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease began during active service or is related to any incident of service, or, if arthritis is diagnosed, whether it began within one year of separation from active duty.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


